                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:21-CV-251-BO


BERINGER COMMERCE, INC. d/b/a                       )
BLUE ACORN iCi,                                     )
                                     )
                      Plaintiff,     )
V.                                   )                                ORDER
                                     )
FIN CAP, INC . d/b/a "BLUEACORN.CO"; )
BLUE ACORN PPP, LLC; BLUE OAK        )
FOREST, LLC; MICHAELS. COTA;         )
JAMES FLORES ; STEPHANIE             )
HOCKRIDGE REIS ; and NA THAN REIS , )
                                     )
                      Defendants.    )



        This cause comes before the Court on a motion by defendants Fin Cap, Inc. , Blue Acorn

PPP, LLC, and Blue Oak Forest, LLC pursuant to Fed. R. Civ. P. 65(b)(4) to dissolve the temporary

restraining order entered in this case on June 11 , 2021. [DE 23]. A hearing on the matter was held

before the undersigned on June 23, 2021 , at Elizabeth City, North Carolina. The Court dissolved

the temporary restraining order (TRO) by entry of an oral order from the bench. The following is

entered in support of the Court ' s oral order. 1

                                             DISCUSSION

        Rule 65(b) of the Federal Rules Civi l Procedure provides that

        ( 1) Issuing Without Notice. The court may issue a temporary restraining order
        without written or oral notice to the adverse party or its attorney only if:
        (A) specific facts in an affidavit or a verified complaint clearly show that immediate
        and irreparable injury, loss, or damage will result to the movant before the adverse
        party can be heard in opposition; and


1
  The Court dispenses with a recitation of the factual background and incorporates by reference
the background included in its temporary restraining order.
       (B) the movant' s attorney certifies in writing any efforts made to give notice and
       the reasons why it should not be required.

Fed. R. Civ. P. 65(b ). Although plaintiff offered grounds for entry of a TRO without prior notice

to defendant in its motion, specifically prior contact with defendants regarding their allegedly

infringing conduct with no satisfactory response, plaintiff failed to technically comply with Rule

65(b) by failing to specifically certify in writing efforts made to give notice to defendants of its

intent to seek a TRO and the reasons notice should not be required prior to entry of a TRO. The

Court is persuaded that this technical fai lure is a sufficient ground upon which to dissolve the TRO.

See Nutrition & Fitness, Inc. v. Progressive Emu, Inc., No. 5:12-CV-192-F, 2012 WL 1478734, at

*3 (E.D.N.C. Apr. 27, 2012).

       The motion to dissolve the TRO [DE 23] is GRANTED and the TRO entered in this case

on June 11 , 2021 , is dissolved. The hearing on plaintiffs motion for preliminary injunction is

CONTINUED to July 8, 2021 , at 3 :00 p.m. at the United States Courthouse at 310 New Bern

A venue, Raleigh, North Carolina.




SO ORDERED, this     n         day of June, 202 1.




                                              ~~E/J7't
                                               UNITED STATES DISTRICT JUDGE




                                                     2
